Case 1:18-cv-00950-LO-JFA Document 725-1 Filed 01/27/21 Page 1 of 5 PageID# 32313




                          Exhibit A
Case 1:18-cv-00950-LO-JFA Document 725-1 Filed 01/27/21 Page 2 of 5 PageID# 32314




  Bond Numbers:
  Liberty Mutual Insurance Company:
  Federal Insurance Company:
  Pacific Indemnity Company:

                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                      ALEXANDRIA DIVISION

      SONY MUSIC ENTERTAINMENT, et al.,

                             Plaintiffs,                   Case No. 1:18-cv-00950-LO-JFA

                    v.

      COX COMMUNICATIONS, INC, et al.,

                             Defendants.


                                           SUPERSEDEAS BOND

          KNOW ALL MEN BY THESE PRESENTS, that COX COMMUNICATIONS,

  INC. and COXCOM, LLC, as Principals, and Liberty Mutual Insurance Company, Federal

  Insurance Company, and Pacific Indemnity Company, as Sureties, (each a “Surety”

  and collectively “Sureties”) are held and firmly bound unto PLAINTIFFS1, as Obligees, in the



  1
   “PLAINTIFFS” as used herein includes the following entities: all of which are Plaintiffs in the above-captioned
  action: Sony Music Entertainment, Arista Music, Arista Records LLC, LaFace Records LLC, Provident Label
  Group, LLC, Sony Music Entertainment US Latin, Volcano Entertainment III, LLC, Zomba Recordings LLC,
  Sony/ATV Music Publishing LLC, EMI Al Gallico Music Corp., EMI Algee Music Corp., EMI April Music Inc.,
  EMI Blackwood Music Inc., Colgems-EMI Music Inc., EMI Consortium Music Publishing Inc. d/b/a EMI Full Keel
  Music, EMI Consortium Songs, Inc., individually and d/b/a EMI Longitude Music, EMI Feist Catalog Inc., EMI
  Miller Catalog Inc., EMI Mills Music, Inc., EMI Unart Catalog Inc., EMI U Catalog Inc., Jobete Music Co. Inc.,
  Stone Agate Music, Screen Gems-EMI Music Inc., Stone Diamond Music Corp., Atlantic Recording Corporation,
  Bad Boy Records LLC, Elektra Entertainment Group Inc., Fueled By Ramen LLC, Nonesuch Records Inc.,
  Roadrunner Records, Inc., Warner Bros. Records Inc., Warner/Chappell Music, Inc., Warner-Tamerlane Publishing
  Corp., WB Music Corp., W.B.M. Music Corp., Unichappell Music Inc., Rightsong Music Inc., Cotillion Music, Inc.,
  Intersong U.S.A., Inc., UMG Recordings, Inc., Capitol Records, LLC, Universal Music Corp., Universal Music –
  MGB NA LLC, Universal Music Publishing Inc., Universal Music Publishing AB, Universal Music Publishing
  Limited, Universal Music Publishing MGB Limited, Universal Music – Z Tunes LLC, Universal/Island Music
  Limited, Universal/MCA Music Publishing Pty. Limited, Universal – Polygram International Tunes, Inc., Universal
  – Songs of Polygram International, Inc., Universal Polygram International Publishing, Inc., Music Corporation of
  America, Inc. d/b/a Universal Music Corp., Polygram Publishing, Inc., Rondor Music International, Inc., and Songs
  of Universal, Inc.
Case 1:18-cv-00950-LO-JFA Document 725-1 Filed 01/27/21 Page 3 of 5 PageID# 32315




  Bond Amount of ONE BILLION, TWO MILLION, AND ONE THOUSAND DOLLARS

  ($1,002,001,000.00) for the payment of which, well and truly to be made, we bind ourselves,

  our successors and assigns, severally, by Sureties (subject to the individual Surety limits below),

  firmly by these presents.

         WHEREAS, COX COMMUNICATIONS, INC. and COXCOM, LLC have filed or will

  timely file an appeal to the United States Court of Appeals for the Fourth Circuit from the judgment

  entered in this action (ECF No. 723);

         NOW THEREFORE, the conditions of this obligation is such that (i) if the judgment

  is vacated, then this obligation shall be null and void and released; or (ii) if the appeal is

  dismissed, or if the judgment is affirmed in whole or in part, and either COX

  COMMUNICATIONS, INC. or COXCOM, LLC shall pay such judgment plus any interest and

  other costs awarded as a result of the appeal, then this obligation shall be null and void and

  released; otherwise this obligation will remain in full force and effect, provided, however, that

  the maximum amount of liability for each Surety shall be limited to the following amounts:

                 Liberty Mutual Insurance Company, a Massachusetts Corporation, Five-Hundred-
                 and-One Million Five-Hundred Dollars ($501,000,500.00) (50%)

                 Federal Insurance Company, an Indiana Corporation, Two-Hundred-and-Fifty
                 Million Five-Hundred Thousand Two-Hundred-and-Fifty Dollars
                 ($250,500,250.00) (25%)

                 Pacific Indemnity Company, a Wisconsin Corporation, Two-Hundred-and-Fifty
                 Million Five-Hundred Thousand Two-Hundred-and-Fifty Dollars
                 ($250,500,250.00) (25%)

         WHEREAS, it is expressly provided that the obligation of each Surety shall be several and

  not joint, and no Surety shall be liable in an amount greater than its respective maximum amount

  of liability set forth above, nor shall any Surety’s liability be increased or affected hereunder in

  any way whatsoever as a result of the performance or non-performance by any other Surety of
Case 1:18-cv-00950-LO-JFA Document 725-1 Filed 01/27/21 Page 4 of 5 PageID# 32316




  such other Surety’s obligation under this Bond. Any claim for payment by PLAINTIFFS arising

  under this Bond shall be allocated to the percentage of each Surety’s limit of liability relative to

  the aggregate amount of this Bond.

         IN WITNESS WHEREOF, COX COMMUNICATIONS, I N C . a n d COXCOM,

  LLC, as      Principals,   and ______________________, ______________________, and

  ______________________, as Sureties, have hereunto set our hands this ________ day of

  January 2021.



  ATTEST/WITNESS:

                                                       FOR THE PRINCIPAL:

                                                       COX COMMUNICATIONS, INC.


  By: _______________________                          By:_____________________________

                                                       Title: ___________________________

                                                       COXCOM, LLC

  By: _______________________                          By:_____________________________

                                                       Title: ___________________________


                                                       FOR THE SURETY:
                                                       Liberty Mutual Insurance Company

                                                       By:______________________________

                                                       Title:

                                                       FOR THE SURETY:
                                                       Federal Insurance Company

                                                       By: __________________________
Case 1:18-cv-00950-LO-JFA Document 725-1 Filed 01/27/21 Page 5 of 5 PageID# 32317




                                              Title:

                                              FOR THE SURETY:
                                              Pacific Indemnity Company

                                              By: __________________________

                                              Title:




  APPROVED this __________ day of _____________________, 2021.



                                 By:___________________________________
                                             Deputy Clerk
